DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.

Response to Amendment
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Currently claims 1, 2, 5, 15 and 16 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,103,550 of Wefers et al in view of US 7,198,168 of Mizuma, US 4,148,204 of Dotzer et al and US 4,803,136 of Bowsky et al.
As to claims 1 and 2, Wefers teaches a method comprising:
providing a strip or sheet of aluminum (Wefers, col 2 line 59 thru col 3 line 63), 
anodizing the aluminum to produce an aluminum oxide layer (Wefers, col 2 line 50 thru col 3 line 14 and Fig. 3), and
forming or stamping the anodized aluminum to form the component (Wefers, col 2 line 59 thru col 3 line 63 and Figs. 1 and 2).

    PNG
    media_image1.png
    156
    442
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    175
    590
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    155
    297
    media_image3.png
    Greyscale

As seen Figs. 1 and 3, an aluminum sheet is processed to form an aluminum oxide coating on the aluminum sheet which is then formed into a lid or end type (30) selected processes to form the component. 
Wefers does not teach masking to produce a processing surface, the specific separating process or the component being a component attachable to a container lid.
Mizuma teaches of a container lid that includes a container closure device (sealing member) made of aluminum (Mizuma, Abstract and col 6 lines 20-29).
Mizuma additionally teaches closure component prevents the contents of the can  from spilling (Mizuma, col 3 lines 16-24).
Mizuma teaches that as the sealing member is made of the same material as that of the can, the member can be formed in conventional process for can production (Mizuma, col 6 lines 20-29).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wefers as per Mizuma so as to include a container closure device that can be attached to the container lid to prevent the contents of the container from spilling once it was opened.
As modify Wefers in view of Mizuma does not teach masking to produce a processing surface or the specific separating process.
Dotzer teaches of processing metal components, including electrolytic coatings including electroplating and anodization (Dotzer, col 3 lines 24-35).
Dotzer additionally teaches that a component can be masked so that an area that is not required or desired to be processed can be protected (Dotzer, col 14 lines 56-68 and col 16 lines 39-52). 
Dotzer further teaches that the mask can be permanent or temporary, dependent on the mask used (Dotzer, col 14 lines 56-60 and col 16 lines 38-52).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wefers in view of Mizuma as per Dotzer so as to utilize a masking process (either permanent or temporary) when an area is desired to be protected from a processing method.
As modified, Wefers in view of Mizuma and Dotzer do not teach the specific separating process.
Wefers teaches a stamping process to form the desired component (Wefers, col 3 lines 27-28).
Bowsky teaches of forming lids for containers (Bowsky, Abstract).
Bowsky additionally teaches that a shape of the desired component is masked on the strip and then after the processing step to stamp the component from the strip to form the component including the process area as part of the component (Bowsky, col 6 lines 22-32 and col 7 lines 15-27 and Figs. 1, 2, 4).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wefers as per Bowsky so as to stamp and thus separate the component from the strip in forming the desired component for the containing. 
As Mizuma teaches the sealing member is made of the same material and thus processed in accordance with the can components (Mizuma, col 6 lines 20-29), one of ordinary skill in the art would deem obvious the claimed process steps obvious in view of Wefers, Dotzer and Bowsky in forming the sealing member of Mizuma.
As to claims 15 and 16, Wefers in view of Mizuma, Dotzer and Bowsky teach to the method of claim 1.
Wefers does not specifically teach the forming process for the closure component.
Mizuma teaches that the sealing member (closure component) is formed to include a hat-like projection (27a) to facilitate assembly into the lid as well as a ridge (47a/b) to frame the functional structure (Mizuma, col 6 lines 51-65 and col 9 lines 4-15 and Figs. 10 and 15).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wefers as per Mizuma so as to utilize the desired structural forms of the sealing member to facilitate assembly of the member to the lid and frame the functional surface of the sealing component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759